Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Rooney on 25 August 2022.
The application has been amended as follows: 
Claim 23 has been amended to remove the second “that” from line 2: --includes a latch fold zone that is approximately orthogonal to the first axis, 
Claim 28 has been amended to replace “the latch force,” in line 3 with --the external force applied to the latch,--.
Claim 29 has been amended to replace “a latch force applicable” in line 3 with --the external force applied to the latch is applied--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach the claimed combination of features as follows: a dog chew securing device requiring a body requiring:
a cavity configured to receive a dog chew, the chew with at least one borehole; 
a first and a second passageway, each passageway through the body and in communication with the cavity, the passageways being collinear and defining an axis; and
a latch within the first passageway, the latch is moveable between an engagement position and a release position, wherein the engagement position orients the latch to block a head of a pin, such that the pin cannot be removed from the first passageway. 
The device more specifically requiring wherein an external force must be applied orthogonally to the latch to move the latch to the release position in which the pin may be removed from the first passageway of the device.
A discussion of the closest pieces of art:
	Oliano (US 6076486 A), as discussed in previous rejections, discloses a similar animal chew securing device, but is silent to the claimed positioning of the head and latch, the latch having engagement and release positions, as outlined above.
	Each of Ramirez (GB 2532578) and Lufferbach (DE 202005019975), previously cited, discloses a similar animal chew device, but is silent to a latch which engages the head of a pin in an engaged position, as outlined above.
Miller (US 20060134278 A1) discloses a similar animal chew securing device, further detailing a recessed attachment device (Figs. 2-4); however, this disclosure is silent to a pin with a head and an insertion end, movement of the head within the first passageway being restricted by a latch in the engagement position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643